Cuyahoga App. No. 80147. This cause is pending before the court as a discretionary appeal. On December 17, 2001, when the appeal was filed, a check in the amount of $40 was submitted by the city of Cleveland to satisfy the requirement of the docket fee imposed by R.C. 2503.17 and S.Ct.Prac.R. XV(1). This court has been informed by the Office of the Treasurer of the State of Ohio that the check was returned from National City Bank for the reason that payment was stopped. Whereas R.C. 2503.17 and S.Ct.Prac.R. XV(1) require that the docket fee shall be paid before a notice of appeal is filed or a case is docketed,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.